186 Mich. App. 537 (1990)
465 N.W.2d 21
FARMERS INSURANCE GROUP
v.
LYNCH
Docket No. 110431.
Michigan Court of Appeals.
Decided September 5, 1990.
Approved for publication November 9, 1990, at 9:01 A.M.
Charles F. Filipiak, for Farmers Insurance Group.
Nill, Kirby & Rockwell, P.C. (by Donald G. Rockwell), for Home Mutual Insurance Company.
Before: WAHLS, P.J., and MARILYN KELLY and G.S. ALLEN,[*] JJ.
PER CURIAM.
Lily Lynch was seriously injured in an automobile accident on September 30, 1983. *538 Farmers Insurance Group, the insurer of the automobile Lynch was driving began paying Lynch's no-fault insurance benefits and, on April 23, 1984, commenced a declaratory judgment action in the Genesee Circuit Court against the Home Mutual Insurance Company. Home Mutual was the insurer of automobiles owned by Lynch's husband. The priority dispute between Farmers and Home Mutual was eventually resolved on the basis of the Supreme Court's decision in Michigan Mutual Ins Co v Allstate Ins Co, 426 Mich. 346; 395 NW2d 192 (1986). Pursuant to the trial court's order, Home Mutual reimbursed Farmers on December 10, 1987, in an amount equal to fifty percent of the total benefits paid to Lynch by Farmers. Farmers appeals as of right from the trial court's July 8, 1988, order awarding prejudgment interest on benefits paid after commencement of the action only from the date the benefits were paid, rather than from the date the action was commenced. We affirm.
Interest on a money judgment in a civil action is awarded "from the date of filing the complaint to the date of satisfaction of the judgment." MCL 600.6013; MSA 27A.6013. The purpose of prejudgment interest is to compensate the prevailing party for the delay in recovering money damages. McCahill v Commercial Union Ins Co, 179 Mich. App. 761, 777, n 1; 446 NW2d 579 (1989). Compensation of a party for the costs and expenses of litigation is not a purpose of prejudgment interest. Id. Compensation for those items is expressly provided for elsewhere. See, e.g., MCR 2.625. We therefore conclude that the trial court properly followed this Court's decision in Central Michigan Univ Faculty Ass'n v Stengren, 142 Mich. App. 455, 461; 370 NW2d 383 (1985), and awarded Farmers *539 prejudgment interest on benefits paid after commencement of the action only from the date the benefits were paid. But see Om-El Export Co, Inc v Newcor, Inc, 154 Mich. App. 471, 482; 398 NW2d 440 (1986), lv den 426 Mich. 878 (1986) (consideration of certified conflict denied). Farmers did not suffer any loss of the use of funds for which interest could accrue until the benefits were paid.
Affirmed.
NOTES
[*]  Former Court of Appeals judge, sitting on the Court of Appeals by assignment.